Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10-11, and 13-20 of U.S. Patent No. 11,030,814. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,030,814 encompasses the limitations to the pending claims.
With respect to claim 21, U.S. Patent No. 11,030,814 claim 1 discloses:
A method comprising, by a computing system:
A method comprising, by a first computing system:
receiving a serialized data stream, wherein the serialized data stream is generated by serializing a plurality of data chunks comprising data from a video stream and one or more contextual data 


extracting, during a post-capture editing process at a later time after the video capturing process, the video data stream and one or more of the contextual data streams from the serialized data stream stored in the storage by deserializing the plurality of data chunks in the serialized data stream based on the associated timestamps;
generating a second computed data stream based on the sensor data stream in the extracted one or more of the contextual data streams;
generating a second computed data stream based on the first sensor data stream in the extracted one or more of the contextual data streams;
comparing the second computed data stream to the first computed data stream extracted from the serialized data stream to select a computed data stream from 


rendering the first artificial reality effect or another artificial reality effect for display with the extracted video data stream during the post-capture editing process based at least in part on the selected computed data stream.

With respect to claim 22, U.S. Patent No. 11,030,814 discloses the method of Claim 21, wherein the serialized data stream is generated by a second computing system during a video capturing process, and wherein extracting the video data stream is performed by the computing system during a post-capture editing process (patented claim 1, extracting, during a post-capture editing process at a later time after the video capturing process, the video data stream and one or more of the contextual data streams from the serialized data stream stored in the storage).
With respect to claim 23, U.S. Patent No. 11,030,814 discloses the method of Claim 22, wherein the video capturing process by the second computing system comprises:
capturing a video data stream of a scene using a camera sensor of the second computing system;

rendering, during the video capturing process, an initial artificial reality effect based on the one or more contextual data streams for display with the video data stream; and
generating the serialized data stream by serializing the plurality of data chunks containing data from the video data stream and the one or more contextual data streams (patented claim 1, steps 1-4).
With respect to claim 24, U.S. Patent No. 11,030,814 discloses the method of Claim 23, wherein the sensor data stream is generated by one or more sensors associated with the second computing system during the video capturing process while the video data stream is being captured, wherein the first computed data stream is generated by a first tracking algorithm, and wherein the second computed data stream is generated by a second tracking algorithm (patented claim 3).
With respect to claim 25, U.S. Patent No. 11,030,814 discloses the method of Claim 24, further comprising:
selecting a tracking algorithm from the first tracking algorithm and the second tracking algorithm based on the selected computed data stream; and deploying the selected tracking algorithm to be used to compute subsequent computed data (patented claim 5).

generating a second sensor data stream by one or more local sensors associated with the computing system during the post-capture editing process while the artificial reality effect is being rendered for display with the extracted video data stream (patented claim 6).
With respect to claim 27, U.S. Patent No. 11,030,814 discloses the method of Claim 26, further comprising:
rendering, during the post-capture editing process, a second artificial reality effect for display with the extracted video data stream based on the second sensor data stream or the first computed data stream of the extracted contextual data streams (patented claim 7).
With respect to claim 28, U.S. Patent No. 11,030,814 discloses the method of Claim 26, further comprising:
rendering, during the post-capture editing process, a second artificial reality effect for display with the extracted video data stream based at least in part on the second computed data stream (patented claim 8).
With respect to claim 29, U.S. Patent No. 11,030,814 discloses the method of Claim 28, wherein the second artificial reality effect is rendered based at least in part on the sensor data stream or the first computed data stream of the extracted contextual data streams (patented claim 10).

With respect to claim 31, U.S. Patent No. 11,030,814 discloses the method of Claim 23, wherein the artificial reality effect comprises a three- dimensional object rendered in the scene on the extracted video data stream, further comprising:
receiving one or more real-time user inputs from one or more user input sensors of the computing system for interacting with the three-dimensional object during the post-capture editing process; and
rendering an interaction effect associated with the three-dimensional object during the post- capture editing process in response to receiving the one or more user inputs from the user input sensors (patented claim 13).
With respect to claim 32, U.S. Patent No. 11,030,814 discloses the method of Claim 23, further comprising:
identifying, during the post-capture editing process, a surface in the scene of the extracted video data stream;
determining, during the post-capture editing process, a relative position of the camera sensor to the identified surface in the scene based on the sensor data stream in the extracted contextual data streams; and


With respect to claim 33, U.S. Patent No. 11,030,814 discloses the method of Claim 23, further comprising:
reencoding, during the post-capture editing process, the serialized data stream to exclude a portion of the contextual data streams, wherein the reencoded serialized data stream has a smaller size than the serialized data stream before reencoding (patented claim 15).
With respect to claim 34, U.S. Patent No. 11,030,814 discloses the method of Claim 21, wherein the first computed data comprises one or more of:
face recognition data;
face tracking points;
person segmentation data;
object recognition data;
object tracking points;
object segmentation data;
body tracking points;
world tracking points;
optical flow data for motion;
a depth of scene;
a point in a three-dimensional space;
a line in a three-dimensional space;

a point cloud (patented claim 16).
With respect to claim 35, U.S. Patent No. 11,030,814 discloses the method of Claim 21, wherein the artificial reality effect comprises one or more of:
a virtual object;
a virtual character;
a mask;
a three-dimensional effect;
an interaction effect;
a displaying effect;
a sound effect;
a lighting effect; or
a tag (patented claim 17).
With respect to claim 36, U.S. Patent No. 11,030,814 discloses the method of Claim 21, wherein the sensor data stream is generated by one or more sensors comprise one or more of:
an inertial measurement unit (IMU);
an accelerometer;
a device orientation sensor;
a motion sensor;
a velocity sensor;
a device position sensor;
a rotation sensor;

a light sensor;
a touch sensor;
a stylus sensor;
a controller sensor;
a depth sensor;
a distance sensor;
a temperature sensor;
a GPS sensor;
a camera sensor;
a gesture sensor;
a point of cloud sensor; or a user input sensor (patented claim 18).
With respect to claim 37, U.S. Patent No. 11,030,814 claim 19 discloses:
One or more computer-readable non-transitory storage media embodying
software that is operable when executed to:
One or more computer-readable non-transitory storage media embodying software that is operable when executed to:
receive a serialized data stream, wherein the serialized data stream is generated by serializing a plurality of data chunks comprising data from a video stream and one or more contextual data streams associated with the video stream, and 


extract, during a post-capture editing process at a later time after the video capturing process, the video data stream and one or more of the contextual data streams from the serialized data stream stored in the storage by deserializing the plurality of data chunks in the serialized data stream based on the associated timestamps;
generate a second computed data stream based on the sensor data stream in the extracted one or more of the contextual data streams;
generate a second computed data stream based on the first sensor data stream in the extracted one or more of the contextual data streams;
compare the second computed data stream to the first computed data stream extracted from the serialized data stream to select a computed data stream from the first computed data stream and the 


render the first artificial reality effect or another artificial reality effect for display with the extracted video data stream during the post-capture editing process based at least in part on the selected computed data stream.

With respect to claim 38, U.S. Patent No. 11,030,814 discloses the media of Claim 37, wherein the serialized data stream is generated by a second computing system during a video capturing process, and wherein extracting the video data stream is performed by the computing system during a post-capture editing process (patented claim 19, extract, during a post-capture editing process at a later time after the video capturing process, the video data stream and one or more of the contextual data streams from the serialized data stream stored in the storage by deserializing the plurality of data chunks in the serialized data stream based on the associated timestamps).
With respect to claim 39, U.S. Patent No. 11,030,814 claim 20 discloses a system comprising:
A system comprising: one or more non-transitory computer-readable storage media embodying instructions; and



generate a serialized data stream by serializing a plurality of data chunks, wherein the plurality of data chunks contains data from the video data stream and the one or more contextual data streams, capture one or more contextual data streams associated with the video data stream, wherein the one or more contextual data streams comprise a first sensor data stream and a first computed data stream;
extract the video data stream and one or more of the contextual data streams from the serialized data stream by deserializing the plurality of data chunks of the serialized data stream;
extract, during a post-capture editing process at a later time after the video capturing process, the video data stream and one or more of the contextual data streams from the serialized data stream stored in the storage by deserializing the plurality of data chunks in the serialized data stream based on the associated timestamps;

generate a second computed data stream based on the first sensor data stream in the extracted one or more of the contextual data streams;
compare the second computed data stream to the first computed data stream extracted from the serialized data stream to select a computed data stream from the first computed data stream and the second computed data stream based on one or more pre- determined criteria;
compare the second computed data stream to the first computed data stream extracted from the serialized data stream to select a computed data stream from the first computed data stream and the second computed data stream based on one or more pre-determined criteria;
render an artificial reality effect for display with the extracted video data stream based at least in part on the selected computed data stream.
render the first artificial reality effect or another artificial reality effect for display with the extracted video data stream during the post-capture editing process based at least in part on the selected computed data stream.

With respect to claim 40, U.S. Patent No. 11,030,814 discloses the  system of Claim 39, wherein the serialized data stream is generated by a second computing system during a video capturing process, and wherein extracting the video data stream is performed by the computing system during a post-capture editing process (patented claim 20, extract, during a post-capture editing process at a later time after the video capturing process, the video data stream and one or more of the contextual data streams from the serialized data stream stored in the storage by deserializing the plurality of data chunks in the serialized data stream based on the associated timestamps).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 11,104,454 to Hoover et al. for a method of de-serializing and compressing data to an AR-readable format
U.S. Patent No. 11,025,921 to Stahl for a method of serializing a data stream for an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
10/23/21